PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/268,027
Filing Date: 16 Sep 2016
Appellant(s): SKALNYI, EUGENE



__________________
James M. Heslin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/1/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-5, 11-12 & 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth (2013/0310705, previously cited) in view of Sampson et al. (6,554,780, previously cited) or/and in further view of Truckai et al. (2013/0304060).
Claims 6 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth (2013/0310705, previously cited) in view of Sampson et al. (6,554,780, previously cited) or/and in further view of Truckai et al. (2013/0304060), as applied to claims 5 & 12, in further view of Muller et al. (2003/0097130, previously cited).
Claims 7-10 & 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth (2013/0310705, previously cited) in view of Sampson et al. (6,554,780, previously cited) or/and in further view of Truckai et al. (2013/0304060) and Muller et al. (2003/0097130, previously cited), as applied to claims 6 & 19, in further view of Stout (2012/0316460, previously cited).


(2) Response to Argument
	Appellant’s gynecologic method comprises a “controller 410 includes a microprocessor or programmable logic device that provides a feedback signal from the flow sensors indicating either (i) that the flow rate has dropped to zero or close to zero to thus characterize the uterine cavity as non-perforated, or (ii) that the flow rate has not dropped to a predetermined threshold level within a predetermined time interval to thus characterize the uterine cavity as perforated or that there is a failure in occlusion balloon 225 or its deployment so that the cervical canal is not occluded” (specification Par. [0088]).  Thus, the claimed steps of “the user visually monitors a flow meter on the controller that indicates the gas flow rate into the uterine cavity while the gas continues to be introduced into the uterine cavity through the shaft, and wherein the user manually expands the working end of the energy applicator within the uterine cavity only after first observing that the flow rate indicated by the flow meter exceeds a minimum threshold flow rate and thereafter observing that the flow rate indicated by the flow meter falls to approximately zero while the gas continues to be introduced into the uterine cavity through the shaft” correspond to the detection of a perforated uterine cavity or occlusion balloon sealing failure.  The Examiner also notes that the claims fail to recite the steps occurring in a specific order.   
Response to Argument for Independent claim 1 and claims 3-5 & 11 dependent thereon and independent claim 12 & claims 16-18 dependent thereon under 35 U.S.C. 103 as being unpatentable over Toth in view of Sampson et al. or, in the alternative, Toth in view of Truckai et al. and Sampson et al.:
display 230 and touch screen or other controls 232 for setting and controlling operational parameters such as … gas flows”; [0048]; Fig. 14), the gas can be introduced before the working end (150) is expanded (Alternatively, the flow of CO2 can be provided after the balloon 225 in the cervical canal is inflated but before the dielectric structure 150 is expanded; [0061]”, the controller (135/410) provides feedback signal that the uterine cavity has not been perforated with respect to the parameters in Par. [0059] (“controller 410 … provides a physician begins to actuate the first and second handle portions, 114a and 114b, and the introducer sleeve 110 retracts in the proximal direction to expose the collapsed frame 155 and thin-wall structure 150 within the uterine cavity 302”; [0052]).  
In response to Appellant’s arguments that “[w]hile Toth in Par. [0059] does teach an automated two-step method for performing a uterine cavity integrity check, Toth nowhere teaches ore suggests that a user visually observe the flow rate while the gas in being introduced into the patient’s uterus and perform the two-step integrity check based on such visual observation” and that “there is no teaching that the user observe flow rates while gas is being introduced to make a cavity check before treatment”, the Examiner disagrees.  Since Toth teaches the working end can be manually actuated and the ablation treatment is only performed after the uterine cavity is deemed to not be perforated and sealing member is properly occluding the cervical opening as discussed above, it is only necessary that the user observes the gas flow feedback signal from controller (135/410) on display (230) while the gas is being introduced and only after the flow meter registers flow into the cavity with a flow rate greater than zero (claimed: “only after first observing that the flow rate indicated by the flow meter exceeds a minimum threshold flow rate”) and also where the flow rate then falls to approximately zero (claimed “flow meter falls to approximately zero while the gas continues to be introduced”).   Further, even if one of ordinary skill in the art fails to recognize Toth as 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        

Conferees:

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794      
                                                                                                                                                                                                  /JASON SKAARUP/Quality Assurance Specialist, Art Unit 3700      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.